

116 S2758 IS: Hong Kong Be Water Act
U.S. Senate
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2758IN THE SENATE OF THE UNITED STATESOctober 31, 2019Mr. Hawley (for himself, Mr. Scott of Florida, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo impose sanctions under the Global Magnitsky Human Rights Accountability Act to combat the
			 suppression of the freedoms of speech, association, assembly, procession,
			 and demonstration of the people of Hong Kong, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Hong Kong Be Water Act.
 2.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations, the Committee on Armed Services, the Select Committee on Intelligence, the Committee on Banking, Housing, and Urban Affairs, the Committee on the Judiciary, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Foreign Affairs, the Committee on Armed Services, the Permanent Select Committee on Intelligence, the Committee on Financial Services, the Committee on the Judiciary, and the Committee on Appropriations of the House of Representatives.
 (2)Basic lawThe term Basic Law means the Basic Law of Hong Kong. (3)Foreign personThe term foreign person means an individual or entity that is not a United States person.
 (4)Hong KongThe term Hong Kong means the Hong Kong Special Administrative Region of the People’s Republic of China. (5)Joint declarationThe term Joint Declaration means the Joint Declaration of the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the People's Republic of China on the Question of Hong Kong, done at Beijing December 19, 1984.
 (6)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
 (7)NationalThe term national has the meaning given that term in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)).
 (8)United states personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
 3.FindingsCongress makes the following findings: (1)In February 2019, the Government of Hong Kong proposed the Fugitive Offenders and Mutual Legal Assistance in Criminal Matters Legislation (Amendment) Bill 2019 (in this section referred to as the extradition bill).
 (2)The extradition bill would have allowed for the extradition of individuals from Hong Kong to the mainland of the People's Republic of China for the first time and offered minimal if any legal recourse to those individuals identified for extradition.
 (3)The extradition bill was but the latest example of the steady encroachment of the Government of the People’s Republic of China on the freedoms guaranteed to the people of Hong Kong under the Joint Declaration and the Basic Law.
 (4)Millions of the people of Hong Kong have taken to the streets in peaceful protests since the introduction of the extradition bill in order to defend Hong Kong’s democracy against predations by the Government of the People’s Republic of China, as enabled by Government of Hong Kong.
 (5)The Government of Hong Kong has responded to those peaceful protests with force and brutality, including by authorizing the use by the police of tear gas, water cannons, rubber bullets, and beatings, resulting in the arrests and injuries of thousands of people.
 (6)On October 1, 2019, the Hong Kong police fired live ammunition at a teenage protestor, marking a dangerous escalation in the Hong Kong police force’s use of force against protestors.
 (7)The Government of Hong Kong has invoked the Emergency Regulations Ordinance in order to expand the powers available to Hong Kong’s police as they suppress protesters.
 (8)The Government of Hong Kong has coopted or coerced local companies like MTR Corporation Limited and Cathay Pacific Airways Limited into facilitating the suppression of protests by denying protestors’ access to reliable train services and terminating staff who support the pro-democracy movement.
 (9)The Government of Hong Kong continues to defy peaceful protestors’ rightful demands for the resignation of Chief Executive of Hong Kong Carrie Lam, an impartial inquiry into police brutality, and greater democratic freedoms, as guaranteed to the people of Hong Kong by the Government of the People’s Republic of China.
 (10)The unwillingness of the Government of Hong Kong to meet protestors’ demands is a direct product of its role, not as a representative or protector of the people of Hong Kong, but rather as a proxy for the regime of the Communist Party of China in Beijing, which has demonstrated its intent to impose its will on Hong Kong, including through paramilitary or military force.
 (11)The approach of that regime to Hong Kong is not fundamentally dissimilar from the approach the regime has taken elsewhere in the Indo-Pacific region and beyond, including by using economic threats to compel Air Canada, Air France, Apple, Audi, Blizzard Entertainment, British Airways, Calvin Klein, Christian Dior, Coach, Dolce & Gabbana, Google, Malaysia Airlines, Marriott Hotels, the National Basketball Association, Qantas Airlines, Swarovski, Tiffany & Co., and Versace into remaining silent in response to its treatment of protestors in Hong Kong.
 4.Sense of CongressIt is the sense of Congress that— (1)the Government of the People’s Republic of China has willfully violated the terms of the Joint Declaration and the Basic Law;
 (2)the steady encroachment of the Government of the People’s Republic of China on the freedoms and democracy of the people of Hong Kong reflects the fundamentally totalitarian nature of the regime of the Communist Party of China; and
 (3)the totalitarian ambitions of the Communist Party of China do not end in the territory of the mainland of the People's Republic of China, but rather extend to the remainder of the Indo-Pacific region, as part of a broader hegemonic vision that would see the Government of the People’s Republic of China exert domineering influence over the interests and behavior of other countries in that region.
			5.Global Magnitsky sanctions with respect to certain government officials that engage in suppression
			 of freedoms of speech, association, assembly, procession, and
			 demonstration of the people of Hong Kong
 (a)In generalNot later than 90 days after the date of the enactment of this Act, and as appropriate thereafter, the President shall impose the sanctions described in subsection (c) with respect to each foreign person described in subsection (b) if the President has credible information that the foreign person has knowingly suppressed or facilitated the suppression of the freedoms of speech, association, assembly, procession, or demonstration of the people of Hong Kong, as guaranteed under Article 27 of the Basic Law.
 (b)Foreign persons describedA foreign person described in this subsection is a foreign person who is— (1)a current or former official of the Government of Hong Kong;
 (2)a current or former official of the Government of the People’s Republic of China; or (3)acting on behalf of, or in cooperation with, an official of either such Government.
 (c)Sanctions describedThe sanctions described in this subsection are the sanctions described in section 1263(b) of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note).
 (d)Report on implementationNot later than 15 days after imposing sanctions under subsection (a), the President shall submit to the appropriate congressional committees a report regarding measures taken to implement this section.
 (e)TerminationThis section shall terminate on the date on which the President determines and certifies to the appropriate congressional committees that the Government of Hong Kong is no longer suppressing, or complicit in the suppression of, the freedoms of speech, association, assembly, procession, and demonstration of the people of Hong Kong.
			6.Freezing of assets of Chinese nationals and state-owned enterprises undermining the autonomy, basic
			 liberties, and human rights of the people of Hong Kong
 (a)In generalNot later than 90 days after the date of the enactment of this Act, and as appropriate thereafter, the President shall exercise all powers granted by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block or prohibit all transactions in property and interests in property of each foreign person described in subsection (b) that the President determines has attempted to undermine the autonomy, basic liberties, and human rights of the people of Hong Kong, if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (b)Foreign persons describedA foreign person described in this subsection is— (1)a national of the People's Republic of China;
 (2)an entity owned or controlled by the Government of the People's Republic of China; or (3)an individual who is a member of the board of directors, an executive officer, or a senior official of an entity described in paragraph (2).
 (c)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this section.
			7.Exceptions; waivers
 (a)Exception for humanitarian assistanceThe requirement to impose sanctions under sections 5 and 6 shall not apply with respect to activities to provide humanitarian assistance to the people of Hong Kong.
 (b)Exception for intelligence activitiesThe requirement to impose sanctions under sections 5 and 6 shall not apply with respect to activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), or any authorized intelligence activities of the United States.
			(c)Exception relating to importation of goods
 (1)In generalThe authorities and requirements to impose sanctions authorized under this Act shall not include the authority or requirement to impose sanctions on the importation of goods.
 (2)Good definedIn this subsection, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.
 (d)WaiverThe President may waive the imposition of sanctions under section 5 or 6 with respect to a foreign person if the President determines and reports to the appropriate congressional committees that the waiver is—
 (1)in the national security interests of the United States; or (2)necessary to prevent undue economic harm to the people of Hong Kong.
				8.Implementation; regulations; penalties
 (a)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this Act.
 (b)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.
 (c)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of section 5 or 6 or any regulation, license, or order issued to carry out either such section shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.